Citation Nr: 1704734	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine. 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987, from February 1988 to April 1992, and from November 1994 to November 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has a TBI or residuals from a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements have been associated with the claims file, to the extent available.

The Veteran has not been afforded with a VA examination addressing his claimed TBI.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). 

The evidence does not indicate that the Veteran has been diagnosed with a TBI at any time during the current appeal.  Instead, the only suggestion that the Veteran may have a TBI is the Veteran's own lay testimony, and the Veteran's lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion in this case.  See Waters, 601 F.3d 1274.  Without competent evidence indicating at the very least that the Veteran has indeed been diagnosed with a TBI, a VA examination addressing this claim is unwarranted.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a TBI

The Veteran contends that he has a TBI as the result of active duty service.  In his August 2010 Notice of Disagreement, the Veteran stated that his TBI was not as a result of a motor vehicle accident in service, but due to his service in Iraq.  According to the Veteran, he was stationed in a Patriot Missile Unit and was "very active" in his job.  The Veteran did not report any specific head injury or trauma.  	

Service treatment records were reviewed, but fail to describe any head injury during service.  In September 1989, the Veteran was involved in motor vehicle accident; however, there was no indication of any head injury, loss of consciousness, or residuals of the accident involving a head injury.  There was likewise no report of hospitalization for a head injury or trauma, and the Veteran's separation physical made no mention of any head injury.  In the June 1997 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having had a "head injury."

Post-service treatment records reflect that the Veteran has reported ongoing headaches, which the Board finds are possible symptoms associated with a TBI.  However, the Veteran's headaches have not been related to a TBI.  In a November 2009 VA treatment record, the Veteran complained of headaches near the temple area and behind his eyes.  After performing a physical examination, the VA physician diagnosed the Veteran with chronic headaches and indicated that they were "likely" tension headaches.  It was noted that the Veteran's dentist recently told him that he was grinding his teeth.  

In sum, the Board finds that the evidence does not show that the Veteran sustained a head injury in service.  Further, evidence of current TBI residuals have not been shown, and in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making this determination, the Board has considered the Veteran's statements regarding his belief that he has symptoms associated with a TBI.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a TBI (such as headaches), but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of a TBI.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  TBIs and residuals therefrom are medically complex medical issues because of their multiple possible etiologies, require specialized testing to diagnose, and manifest even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a TBI.

For these reasons, the Board concludes that the criteria for service connection for TBI residuals have not been met, and the claim is denied.


ORDER

Service connection for residuals of a TBI is denied. 


REMAND

Thoracolumbar Spine Disability

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claim of entitlement to a higher initial rating for the thoracolumbar spine disability.

The evidence includes a December 2009 VA spine examination, conducted approximately 7 years ago.  During the evaluation, the examiner indicated that there was no evidence of radiating pain on movement. 

In a subsequent May 2011 private evaluation from the Veteran's chiropractor, it was noted that the Veteran's low back pain radiated to his groin, thigh, and right knee, which was noted to suggest sciatic neuritis.  During the evaluation, the Veteran also indicated that his back pain had progressively worsened.   
Given the length of time and indication as to worsening symptomatology since the last VA examination, and the fact that there is very little other medical evidence relating the Veteran's service-connected lumbar spine disability, to include whether the Veteran has radiculopathy associated with the lumbar spine disability, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected thoracolumbar spine disability and any associated neurological disorder is necessary in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the electronic claims file. 

2.  Then, schedule the Veteran for an appropriate VA spine examination in order to assess the current severity of his thoracolumbar spine disability, to include any related neurological disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


